DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 9 September 2022 for the application filed 11 January 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: The phrase “material is selected from the group selected from…” is unclear and should be corrected to “material is selected from a group consisting of…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1 and 17 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be satisfied by ballonets which do not take up more than half of the tank volume.
The term “rapid” in claim 7 is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be interpreted as “the air ballast system”.
The term “low pressures” in claim 1 is a relative term which renders the claim indefinite. The term “low pressures” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be satisfied by any ballast arrangement which adds air to a ballonet.
The term “large volume tank” in claims 1, 14, 16 and 17 is a relative term which renders the claim indefinite. The term “large volume tank” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be satisfied by any ballast which adds air to a tank or is disposed within what can be interpreted as a “tank”.
The term “lightweight material” in claim 2 is a relative term which renders the claim indefinite. The term “lightweight material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be interpreted as “the tank is comprised of a material”.
The term “lightweight metal” in claim 3 is a relative term which renders the claim indefinite. The term “lightweight metal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be interpreted as “metal”.
Claim 3 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be interpreted as “a group”.
Claim 7 recites the limitation "an airship" in line 2 rendering the claim unclear as an airship has already been introduced in the independent claim.  For examination purposes, the limitation will be interpreted as “the airship.

Claim 10 recites the term “its” rendering the claim indefinite as to what “its” is in reference to.  For examination purposes, the limitation will be interpreted as “wherein the tank has areas for securing to maintain an area of operation.”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hey (GB 2417472).
- Regarding Claim 1. Hey discloses an air ballast system ([abstract]) that generates ballast for an airship (1, fig. 1), the air ballast system ([abstract]) comprising:
a large volume tank (2)
one or more ballonets (3/4/5/6, “bags/containers” [abstract]) disposed within the large volume tank (2, fig. 1 illustrates the arrangement), the volume of the one or more ballonets being about one third the volume of the large volume tank (fig. 1 illustrates the arrangement), 
one or more valves (“valve means” [abstract]) associated with the one or more ballonets (3/4/5/6; “airflow to and from the bags/containers may be controlled by pump means and valve means and via apertures in an undercarriage” [abstract]), the one or more valves being configured to selectively allow air to be introduced into or released from the one or more ballonets (3/4/5/6; “airflow to and from the bags/containers may be controlled by pump means and valve means and via apertures in an undercarriage” [abstract]).; and
a controllable air compression device (“pump means” [abstract]) configured to selectively introduce air into the one or more ballonets (3/4/5/6) to achieve a desired pressure therein (“airflow to and from the bags/containers may be controlled by pump means and valve means and via apertures in an undercarriage” [abstract], the intended use of achieving a desired pressure therein is realized by the arrangement of Hey). 
- Regarding Claim 2. Hey discloses the air ballast system according to claim 1, wherein the tank (2) is a material capable of containing the desired pressure (“plastics, metal or carbon fibre” [abstract]; “containing gas” [abstract]).
- Regarding Claim 3. Hey discloses the air ballast system according to claim 1, wherein the tank (2) material is selected from a group consisting of aluminum, titanium, carbon fiber, or other metal, material, or composite (“plastics, metal or carbon fibre” [abstract]).
- Regarding Claim 4. Hey discloses the air ballast system according to claim 1, wherein the ballonet (3/4/5/6) separates compressed air inside the ballonet (“pump ambient air into said at least one ballast bag” [page 3]) a lifting gas (G) that is disposed within the tank (2, “lifting gas such as helium” [page 3]) and outside of the ballonet (3/4/5/6, fig. 1 and 2 illustrate the arrangement).
- Regarding Claim 5. Hey discloses the air ballast system according to claim 1, wherein the ballonet (3/4/5/6) is tethered to or suspended within the tank (2) to prevent entanglement (fig. 1-2 illustrate the ballonets tethered to the structure keeping them in place, see also fig. 3) of the ballonet (3/4/5/6).
- Regarding Claim 6. Hey discloses the air ballast system according to claim 1, wherein the tank (2) forms the body of the airship (fig. 1-3 illustrate the tank as the rigid body of the airship).
- Regarding Claim 8. Hey discloses the air ballast system according to claim 1, wherein the tank (2) has operation systems (8, “ancillary equipment and is generally known in form” [page 4]) attached sufficient for an operational airship (fig. 1 illustrates the attachment).
- Regarding Claim 9. Hey discloses the air ballast system according to claim 1, wherein the operation systems (8) are selected from the group selected from engines, propellers, wings, fins, elevator, rudders, cargo bay, doors, ramps, hoists, winches, gondola, maintenance facilities, and crew and passenger quarters (“control means located in the cockpit 8” [page 4], see also fins 7, see also claim 27 “engines”).
- Regarding Claim 10. Hey discloses the air ballast system according to claim 1, wherein the tank (2) has elements for securing the tank (2) to maintain an area of operation (“mooring mast” [page 5]).
- Regarding Claim 11. Hey discloses the air ballast system according to claim 1, wherein the controllable air compression device (“pump means” [abstract]) is a standalone air compressor (see claims 6 and 7, hydraulic or electrical pump means are equivalent to an air compressor).
- Regarding Claim 12. Hey discloses the air ballast system according to claim 1, wherein the controllable air compression device (“pump means” [abstract]) is part of an engine (see claims 6 and 7, hydraulic or electrical pump means are inherently incorporate with an engine/motor).
- Regarding Claim 13. Hey discloses the air ballast system according to claim 1, wherein the one or more valves control the direction of air flow into and out of the one or more ballonets (3/4/5/6 “suitable valves being provided in the communication lines” see claim 4).
- Regarding Claim 14. Hey discloses the air ballast system according to claim 1, wherein the large volume tank (2) comprises a constant volume tank (“rigid envelope” [abstract]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hey in view of Yokomaku et al. (US 6,427,943).
- Regarding Claim 7. Hey discloses the air ballast system according to claim 1, but does not disclose wherein the tank is only a portion of the airship, wherein the air ballast system further comprises a fabric envelope containing lifting gas to provide additional buoyancy.
However, Yokomaku discloses a similar airship comprising a fabric envelope (21 fig. 3, “thin film buoyant gas tank” column 8 line 9) containing a lifting gas to provide additional buoyancy (“buoyant gas” column 8 line 9, inherently, the buoyant gas tank will contain lifting gas to provide additional buoyancy).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tank of Hey to incorporate a separate fabric envelope for containing a lifting gas for additional buoyancy as disclosed by Yokomaku to provide for additional control of the airship (see column 10 lines 5-18).
- Regarding Claim 16. Hey discloses an air ballast system (abstract) that generates ballast for an airship (1, fig. 1), the air ballast system comprising: 
a large volume tank (2); 
one or more ballonets (3/4/5/6) disposed within the large volume tank (2, fig. 1-3 illustrate the arrangement); 
one or more valves (“valve means” [abstract]) associated with the one or more ballonets (3/4/5/6; “airflow to and from the bags/containers may be controlled by pump means and valve means and via apertures in an undercarriage” [abstract]), the one or more valves being configured to selectively allow air to be introduced into or released from the one or more ballonets (3/4/5/6; “airflow to and from the bags/containers may be controlled by pump means and valve means and via apertures in an undercarriage” [abstract]).; and
a controllable air compression device (“pump means” [abstract]) configured to selectively introduce air into the one or more ballonets (3/4/5/6) to achieve a desired pressure therein (“airflow to and from the bags/containers may be controlled by pump means and valve means and via apertures in an undercarriage” [abstract], the intended use of achieving a desired pressure therein is realized by the arrangement of Hey). Hey does not disclose a fabric envelope connected to an outer surface of the large volume tank, the fabric envelope containing a lifting gas to provide additional buoyancy.
However, Yokomaku discloses a similar airship comprising a fabric envelope (21 fig. 3, “thin film buoyant gas tank” column 8 line 9) connected to an outer surface of the large volume tank (11, illustrated by fig. 2), the fabric envelope (21) containing a lifting gas to provide additional buoyancy (“buoyant gas” column 8 line 9, inherently, the buoyant gas tank will contain lifting gas to provide additional buoyancy).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tank of Hey to incorporate a separate fabric envelope for containing a lifting gas for additional buoyancy as disclosed by Yokomaku to provide for additional control of the airship (see column 10 lines 5-18).
- Regarding Claim 17.  Hey discloses an air ballast system ([abstract]) that generates ballast for an airship (1, fig. 1), the air ballast system ([abstract]) comprising:
a large volume tank (2)
one or more ballonets (3/4/5/6, “bags/containers” [abstract]) disposed within the large volume tank (2, fig. 1 illustrates the arrangement), the volume of the one or more ballonets being about one third the volume of the large volume tank (fig. 1 illustrates the arrangement), 
one or more valves (“valve means” [abstract]) associated with the one or more ballonets (3/4/5/6; “airflow to and from the bags/containers may be controlled by pump means and valve means and via apertures in an undercarriage” [abstract]), the one or more valves being configured to selectively allow air to be introduced into or released from the one or more ballonets (3/4/5/6; “airflow to and from the bags/containers may be controlled by pump means and valve means and via apertures in an undercarriage” [abstract]).; and
a controllable air compression device (“pump means” [abstract]) configured to selectively introduce air into the one or more ballonets (3/4/5/6) to achieve a desired pressure therein (“airflow to and from the bags/containers may be controlled by pump means and valve means and via apertures in an undercarriage” [abstract], the intended use of achieving a desired pressure therein is realized by the arrangement of Hey). Hey does not disclose a fabric envelope connected to an outer surface of the large volume tank, the fabric envelope containing a lifting gas to provide additional buoyancy.
However, Yokomaku discloses a similar airship comprising a fabric envelope (21 fig. 3, “thin film buoyant gas tank” column 8 line 9) connected to an outer surface of the large volume tank (11, illustrated by fig. 2), the fabric envelope (21) containing a lifting gas to provide additional buoyancy (“buoyant gas” column 8 line 9, inherently, the buoyant gas tank will contain lifting gas to provide additional buoyancy).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tank of Hey to incorporate a separate fabric envelope for containing a lifting gas for additional buoyancy as disclosed by Yokomaku to provide for additional control of the airship (see column 10 lines 5-18).
Response to Arguments
Applicant's arguments, see pages 6-9, filed 9 September 2022, have been fully considered but they are not persuasive.
Regarding the applicants arguments as they relate to the terms “large volume tank” and “lightweight material”, the examiner does not agree.  Airships can take on any size desireable, so the determination of what constitutes a “large volume” is completely arbitrary and therefore, indefinite.  If the claims are amended to recite “a tank comprising a volume” the examiner believes this will alleviate the 112b concern.  As for the “lightweight material” removal of the term lightweight will alleviate the 112b concern levied.
Regarding the applicant’s arguments against Hey, the examiner does not agree, as the term “about” with regards to the volume of the ballonets vs the tank introduces a lack of clarity to the claims.  Further, Hey provides for the ballonets to be sized as desired, allowing for one or ordinary skill in the art to make a proper determination on the appropriate size of the ballonets.  Further, Yokomaku has been introduced to teach the fabric envelope containing a lifting gas to provide additional buoyancy, rendering the arguments moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        22 September 2022